


Exhibit 10.2

HEMACARE CORPORATION
2004 STOCK PURCHASE PLAN

        1.     Purpose of the Plan. The purpose of this HemaCare Corporation
2004 Stock Purchase Plan is to offer the Employees, Non-Employee Directors, and
Consultants the opportunity to acquire a proprietary interest in the Company.
The Plan allows the Service Providers to purchase Common Stock from the Company.

        2.     Definitions. As used herein, the following definitions shall
apply.

        "Administrator" shall mean the Board or a Committee.

        "Board" shall mean the Board of Directors of the Company.

        "Code" shall mean the Internal Revenue Code of 1986, as amended.

        "Committee" shall mean a committee of the Board.

        "Common Stock" shall mean the common stock of the Company.

        "Company" shall mean HemaCare Corporation, a California corporation.

        "Consultant" shall mean any person or entity that performs bona fide
services (other than services which are in connection with the offer or sale of
securities in a capital raising transaction or directly or indirectly promote or
maintain a market in the Company's securities) to the Company or a Related
Corporation, excluding Employees and Non-Employee Directors.

        "Employee" shall mean any individual who is a common-law employee of the
Company or a Related Corporation.

        "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

        "Non-Employee Director" shall mean a non-employee member of the Board.

        "Plan" shall mean the HemaCare Corporation 2004 Stock Purchase Plan.

        "Purchase Period" shall mean the period commencing at the opening of the
New York Stock Exchange on the 13th business day and closing at the close of
business on the 17th business day following the release of the Company's
quarterly earnings report.

        "Purchase Price" shall mean, for a Purchase Period, an amount equal to
the average closing price of the Common Stock on the OTC Bulletin Board (or such
other quotation system or stock exchange on which the Common Stock is then
principally traded) for the ten business day period that immediately precedes
such Purchase Period, as determined by the Administrator.

        "Related Corporation" shall mean any parent or subsidiary (as defined in
Sections 424(e) and (f) of the Code) of the Company.

        "Service Provider" shall mean an Employee, Non-Employee Director, or
Consultant.

        "Share" shall mean a share of Common Stock.

        3.     Administration of the Plan.

        (a)   Plan Administration. The Plan shall be administered by: (i) the
Board; or (ii) a Committee, which Committee shall be constituted to satisfy
applicable laws.

        (b)   Powers of the Administrator. Subject to the provisions of the Plan
and in the case of specific duties delegated by the Administrator, and subject
to the approval of relevant authorities,

1

--------------------------------------------------------------------------------






including the approval, if required, of any stock exchange or national market
system upon which the Common Stock is then listed, the Administrator shall have
the authority, in its sole discretion:

        (i)    to determine the Fair Market Value of the Common Stock;

        (ii)   to delegate to others responsibilities to assist in administering
the Plan; and

        (iii)  to construe and interpret the terms of the Plan, and any other
documents related to the Plan.

        (c)   Effect of Administrator's Decision. All decisions, determinations,
and interpretations of the Administrator shall be final and binding on all
Service Providers.

        (d)   Liability. No member of the Administrator shall be personally
liable by reason of any act or omission to act by such member or on his or her
behalf in his or her capacity as a member of the Administrator for any mistake
of judgment made in good faith, and the Company shall indemnify and hold
harmless each member of the Administrator and each other employee, officer or
director of the Company to whom any duty or power relating to the administration
or interpretation of the Plan may be allocated or delegated, against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan to the maximum extent permitted by applicable laws. The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company's
Articles of Incorporation or Bylaws, as a matter of law, or otherwise, or any
power the Company may have to indemnify them or hold them harmless.

        4.     Stock Subject To The Plan. The total number of Shares subject to
issuance under the Plan may not exceed 1,000,000, subject to the adjustments
provided for in Section 7 of the Plan.

        5.     Eligibility. The persons eligible to participate in the Plan
shall be limited to any Employee, Non-Employee Director, or Consultant.

        6.     Stock Purchase. Subject to any limitations imposed by the
Administrator, the Service Providers may purchase shares of Common Stock during
any Purchase Period in accordance with the following procedures:

        (a)   Notice. The Service Provider must notify the Administrator of the
number of shares of Common Stock that he or she desires to purchase, and the
date on which the Service Provider desires to make such purchase; provided, that
such date is during a Purchase Period.

        (b)   Minimum Purchase. The Service Provider must purchase at least
$2,000 worth of Common Stock each time that he or she purchases any Shares.

        (c)   Purchase Price. The Service Provider shall purchase the Shares for
an amount that is equal to the Purchase Price for the Purchase Period.

        (d)   Consideration. The Service Provider shall pay the Company, through
the Administrator or other agent designated by the Administrator, the Purchase
Price in the form of cash or check at the time of the purchase.

        (e)   Share Certificates. After receipt of payment in full by the
Administrator or such agent, the Company shall deliver to the Service Provider
Common Stock certificates evidencing the Shares in the name of the Service
Provider or the Service Provider's nominee.

        7.     Adjustments Upon Changes in Capitalization. The number of Shares
that may be issued under the Plan shall be proportionately adjusted for any
increase or decrease in the number of issued and outstanding Shares resulting
from a stock split, reverse stock split, stock dividend, recapitalization,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number

2

--------------------------------------------------------------------------------



of issued and outstanding Shares, effected without the receipt of consideration
by the Company. The Administrator's determination with respect to the adjustment
shall be final, binding, and conclusive.

        8.     Effective Date and Term of the Plan. The Plan shall become
effective as of May 25, 2004, the date of its adoption by the Board. Unless
sooner terminated by the Administrator, the Plan shall continue until the day
prior to the tenth anniversary of the date on which the Board adopted the Plan.

        9.     Amendment and Termination of the Plan. The Board may at any time
amend or terminate the Plan. In addition, the Company shall obtain shareholder
approval of any Plan amendment in such a manner and to such a degree as
required.

        10.   Regulatory Approvals.

        (a)   The implementation of the Plan and the issuance of any Shares
under the Plan shall be subject to the following: (i) Company's procurement of
all approvals and permits required by regulatory authorities having jurisdiction
over the Plan and the Shares issued pursuant to it; (ii) the Service Provider
complying with the Company's insider trading policy; and (iii) the Service
Provider holding the purchased Shares for six months or otherwise complying with
Section 16(b) of the Exchange Act.

        (b)   No Shares shall be issued under the Plan unless and until there
shall have been compliance with all applicable requirements of federal and state
securities laws, including the filing and effectiveness of the Form S-8
registration statement for the Shares issuable under the Plan, qualification of
the offer and sale of Common Stock under Section 25110 of the California
Corporate Securities Law of 1968 and all applicable listing requirements of any
stock exchange (or the Nasdaq National Market, if applicable) on which Common
Stock is then listed for trading (if any).

        11.   No Employment/Service Rights. Nothing in the Plan shall confer
upon the Service Providers any right to continue in service with the Company or
any Related Corporation for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company (or any Related
Corporation employing or retaining such person) to terminate such person's
service at any time for any reason, with or without cause.

        12.   Governing Law. This Plan shall be governed by California law,
applied without regard to conflict of law principles.

3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company, by its duly authorized officer, has
executed this Plan effective as of May 25, 2004.

    HEMACARE CORPORATION
 
 
By
    /s/  ROBERT S. CHILTON      

--------------------------------------------------------------------------------

Robert S. Chilton,
Chief Financial Officer
 
             

4

--------------------------------------------------------------------------------


